Detailed Office Action
	The communication dated 11/21/2021 has been entered and fully considered. Claims 1-93 are cancelled. Claim 107 is withdrawn from examination. Claims 94-107 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 94-106) in the reply filed on 11/21/2021 is acknowledged. Claim 107 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/21/2021.
Specification
The disclosure is objected to because of the following informalities: on Page 17, line 11, it is stated that the binder feeder is shown in Figure 5. There is no binder feeder in Figure 5. The binder feeder is shown in Figure 6. Appropriate correction is required.
Claim Objections
Claims 94, 95, 100, 103, and 105 are objected to because of the following informalities:
Claim 94, line 3: add “a” before “deformable surface”.
Claim 94, line 8: add “fibre placement” before “head”.

Claim 95, line 2: add “fibre placement” before “head”.
Claim 100, line 2: replace “flexible” with “deformable”.
Claim 103, line 1: delete “any”.
Claim 105, lines 4 and 6 (two occurrences): replace “further” with “second”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 94-106 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 94 recites the limitation “a first shape” in line 6. This limitation is already recited in line 3. Therefore, it is not clear that this is the same first shape or a different one. Claims 95-106 are dependent on claim 94 and are rejected as well. For the purpose of examination, the Examiner interprets the first shape to be the same in both cases.
Claim 98 recites the limitation "binder material" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 99-106 are dependent on claim 
Claim 104 recites the limitation “a flexible membrane” in line 2. Claim 104 is dependent on claim 94. This limitation is already recited in line 6 of claim 94. Therefore, it is not clear that this is the same flexible membrane or a different one. Claims 105-106 are dependent on claim 104 and are rejected as well. For the purpose of examination, the Examiner interprets the flexible membrane to be the same in both cases.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 104-106 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 104 recites that the deformable surface is a flexible membrane. Claim 104 is dependent on claim 94 that recites the same limitation in lines 5/6. Therefore claim 104 fails to specify a further limitation than what is already recited in claim 94. Claims 105-106 are dependent on claim 104 and are rejected as well.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 94 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEVERS (US-2014/0238610), hereinafter LEVERS. Note that the italicized text below are the instant claims.
Regarding claim 94, LEVERS discloses A method of manufacture of a preform for a composite moulding operation {[abstract]}, comprising the steps of:
 providing a preform having deformable surface in a first shape {[abstract] note that the flexible membrane is the deformable surface and being flat is the first shape, plies onto this surface is the preform}; 
providing a fibre placement head {[0014] ATL is the fibre placement head}; 
depositing a fibre onto the deformable surface of the preform {[abstract] note the teaching on assembling series of plies onto the deformable surface, [0010] note that plies are made of fiber}, 
said deformable surface being a flexible membrane in a first shape {[abstract]}; 
moving at least one of the fibre placement head and deformable surface relative to one another whilst depositing the fibre from the head onto the deformable surface to form the preform in the first shape {[0026] note movement of ATL}; 
and deforming the deformable surface, whereby the preform is formed into a second shape, different to the first shape {[abstract] note forcing against a shaped surface and thus creating the second shape that is different from the flat shape that was the first shape, [FIG. 6] note the second curved shape 22}.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 95-98 are rejected under 35 U.S.C. 103 as being unpatentable over LEVERS as applied to claim 94 above, and further in view of MARLOW (US 4,541,886), hereinafter MARLOW.
Regarding claim 95, LEVERS discloses all the limitation of claim 94. LEVERS further discloses that different direction of fibers is desired {[0026]}. LEVERS, however, is silent on how these different orientations are implemented. Therefore, one of ordinary skill in the art would have been highly motivated to look to prior art to determine how this is done.
In the same field of endeavor that is related to composite and tape laying, MARLOW discloses in which the deformable surface is rotationally moveable about an axis intersecting the deformable surface relative to the head {[col 4, lines 56-65], [FIG. 1]}.

As discussed above, LEVERS is silent on how different orientations of fibres/plies can be accomplished and therefore one of ordinary skill in the art would have been motivated to look to prior art. Such art is MARLOW. Indeed, MARLOW exactly describes that the rotating turntable is needed to lay fiber layers with different and specific angles or orientations {[col 4, lines 60-64]}.
Regarding claim 96, LEVRES discloses depositing two or more layers of fibre onto the deformable surface {[0005] note teaching that a series of plies are applied}.
Regarding claim 97 and 98, LEVRES discloses providing a material configured to bind adjacent layers of fibre material; applying the material to the fibre (claim 97), wherein the binder material is a resin (claim 98) {[0010] note infusion of each subsequent dry fiber ply with resin that is the material or binding material}.
Claims 99-104 are rejected under 35 U.S.C. 103 as being unpatentable over LEVRES and MARLOW as applied to claims 94-98 above, and further in view of SHPIK (US-2019/0322058), hereinafter SHPIK as evidenced by SUM (US-2021/0214528), hereinafter SUM.
Regarding claim 99, combination of LEVERS/MARLOW discloses all the limitations of claims 98. This combination is however silent on the form of the resin applied. 
wherein the binder material is in the form of a resin film or resin layer and the fibre is bound by resin tack {[0026] note the film shape, [abstract] note better adherence that indicates tack of the resin}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the resin of LEVERS with that of SHPIK and have provided this resin in the film form since, it has been held that a simple substitution of one known element with another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}. 
The Examiner notes that LEVERS uses a thermoset resin {[0026] epoxy} and SHPIK uses a thermoplastic resin in the form of a film {[0026]}. However, and as evidenced by SUM, composite materials (reinforced polymeric materials) can be made using both thermoplastic and thermoset reins since their purpose is to bind the fibers together {[0003]}. 
The Examiner submits that the simple substitution of LEVERS thermoset resin with the thermoplastic film of SHPIK would have resulted in the predictable outcome of binding fibers together as clearly evidenced by SUM {[0003]}. Also note that SUM is an evidentiary document and not a prior art reference.
	Regarding claims 100 and 101, LEVERS discloses in which the binder material is applied to the fibre after it is deposited onto the flexible surface (claim 100), applying the binder material between at least two of two or more layers of fibres (claim 101). {[0010] note subsequent infusion with resin, [0005] note application of series of plies}.
in which the binder material is in the form of a sheet (claim 102) {[0026] note film is a sheet}. 
controlling the tack of the binder material by regulating the temperature of the binder material (claim 103) {[0031] note temperature control to allow adhesion or tack}
Also note that as previously set forth in the rejection of claim 99 above, at the effective filing date of the instant invention, it would have been obvious to one ordinary skill in the art to have simply substituted the resin of LEVERS with the thermoplastic sheet of SHPIK. This substitution also provides the ability to adjust adhesion by controlling the temperature as disclosed by SHPIK {[0031]}.
Regarding claim 104, LEVERS discloses in which the deformable surface is a flexible membrane {[abstract] also see section 112(d) above}.
Claims 105-106 are rejected under 35 U.S.C. 103 as being unpatentable over LEVRES, MARLOW, and SHPIK (as evidenced by SUM), as applied to claims 94-104 above, and further in view of UDIN (US-2005/0064148), hereinafter UDIN.
Regarding claim 105, combination of LEVRES, MARLOW, and SHPIK (as evidenced by SUM) discloses all the limitations of claim 104. This combination is, however, silent on providing a second deformable surface and placing it on top of the fibers that are located on the original deformable surface.
In the same filed of endeavor that is related making composite panels, UDIN discloses providing a second deformable surface; after the step of depositing the fibre, enclosing the deposited fibre between the deformable surface and the further deformable surface to form a fibre cavity; deforming the fibre to form a 3D preform by deforming the deformable surface and the further deformable surface {[abstract], [0046] note two sheets sandwiching the fibers, thus the top sheet is the second deformable sheet that encloses the fiber, thus creating the fiber cavity, note the deformed shape is the 3D shape and LEVERS also discloses the deformed or 3D shape {[FIG. 6]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of UDIN in the combination method above and have provided a second deformable sheet on the top of the fibers that are residing on the original deformable sheet.
As disclosed by UDIN, the advantage of this second deformable sheet is the immobilization of the fibers in the deformed position and balancing the tensions in the fibers {[0046]}.
Regarding claim 106, LEVERS discloses providing a fibre deposition cell at which the step of depositing the fibre takes place; providing a separate forming cell at which the step of deforming takes place; conveying the deformable surface between the fibre deposition cell and the forming cell {[abstract], [0005] note that lay-up table is the fibre deposition cell and the shaped surface is the separate forming cell, also note moving from one cell to the other that indicates conveying the deformable surface with fibres}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748